McKAY, J.,
concurs with reasons.
|,I concur with the majority and would affirm the trial court’s judgment finding that Mr. Gray is qualified to be a candidate for District E seat on the New Orleans City Council.
It is evident that Mr. Gray resided in the home at 6051 Winchester Park Drive prior to Hurricane Katrina and it may be argued that in some sense he continues to “reside” there now by having some of his personal effects there and staying there overnight in a trailer when he cuts the grass. This is the address listed on his driver’s license as well as the address at which he is registered to vote. He also attempted to claim a homestead exemption on this home. Based on Mr. Gray’s actions it is clear that he always intended to maintain his domicile at 6051 Winchester Park Drive. Therefore, he has the intention to remain there required under Land-iak v. Richmond, 2005-0758 (La.3/24/05), 899 So.2d 535. He has also done nothing to acquire a new domicile with the intent to make that location his habitual residence. See La. C.C. art. 44.
The 2010 amendment to La. R.S. 18:451.3 is ambiguous and it is not clear that it applies to an individual such as Mr. Gray, who never abandoned his home and whose actions have always indicated his intent to maintain his domicile at 6051 Winchester Park Drive. Accordingly, any doubts concerning the qualifications of | ghis candidacy should be resolved in favor of allowing him to run for this office. See Landiak v. Richmond, 2005-0758 (La.3/24/05), 899 So.2d 535; Russell v. Goldsby, 2000-2595 (La.9/18/00), 780 So.2d 1048.